           Case 20-32307 Document 499 Filed in TXSB on 07/10/20 Page 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                               ENTERED
                                                                                                                 07/14/2020
                                                                  )
In re:                                                            )
                                                                  )      Chapter 11
                                                                  )
DIAMOND OFFSHORE DRILLING, INC., et al.,1                         )      Case No. 20-32307 (DRJ)
                                                                  )
                                             Debtors.                    (Jointly Administered)
                                                                  )
                                                                  )

                       STIPULATION AND AGREED ORDER
              GRANTING LIMITED RELIEF FROM THE AUTOMATIC STAY

                                      [Related to Document No. 447] and 487

         Diamond Offshore Drilling, Inc. and its subsidiaries and affiliates (collectively,

the “Debtors”) and Ngoc “Jin” Ho and Denise Rojas, individually and on behalf of minor

children E.R. and S.R. (the “Claimants”), hereby stipulate and agree as follows:

         WHEREAS, on April 26, 2020, the Debtors filed petitions for relief under chapter 11 of

the United States Code in the Bankruptcy Court for the Southern District of Texas (the “Court”);

         WHEREAS, Movant filed its Unopposed Motion to Lift Automatic Stay (Docket No. 447)

(the “Lift Stay Motion”) requesting relief from the automatic stay to authorize Claimants to

complete their claims against Diamond Offshore Drilling, Inc., now pending in the 189TH

Judicial District Court of Harris County, Texas, captioned Ngoc “Jin” Ho. et al v. Diamond

Offshore Drilling, Inc., et al., Case No. 2020-12769 (the “State Court Litigation”).

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters, and mailing address is 15415
    Katy Freeway, Houston, TX 77094.




                                                          1
10638723
           Case 20-32307 Document 499 Filed in TXSB on 07/10/20 Page 2 of 7




       WHEREAS, the State Court Litigation was stayed as of the Petition Date and remains

stayed pursuant to section 362(a) of the Bankruptcy Code (the “Automatic Stay”).

       WHEREAS, Claimants request relief from the Automatic Stay to recover against several

applicable insurance policies, which the Debtors maintain with third-party insurers (collectively,

the “Insurance Policy”).

       WHEREAS, Claimants have agreed to limit any recovery that may be obtained in

connection with the State Court Litigation solely to the proceeds of the Insurance Policy.

       WHEREAS, Claimants have agreed to waive any claims against the Debtors as further

set forth below.

       WHEREAS, after considering the merits of the Motion, the Court having determined that

the relief requested in the Motion is appropriate and justified; and appearing that proper and

adequate notice of the Motion has been given and that no other or further notice is necessary; and

the Court having reviewed the Motion and having heard the statements in support of the relief

requested therein; and good and sufficient cause appearing therefore;

       IT IS HEREBY ORDERED THAT:

1.     The Motion is GRANTED as set forth herein.

2.     Pursuant to section 362(d)(1) of the Bankruptcy Code, the Automatic Stay is hereby

modified solely to continue the State Court Litigation in all respects, to final and binding

resolutions and/or settlement and collect from the Insurance Policy.

3.     Except as expressly modified herein, the Automatic Stay shall remain in place for all

other purposes.

4.     Claimants acknowledge and agree that any recovery of the Claimants against the Debtors

and their estates and affiliates, and each of foregoing parties’ respective directors, officers,




                                                2
10638723
           Case 20-32307 Document 499 Filed in TXSB on 07/10/20 Page 3 of 7




advisors, employees, agents, representatives, heirs, executors, administrators, successors and

assigns (collectively, the “Debtor Parties”) shall be limited to the insurance coverage available to

the Debtors under the Insurance Policy, and the Claimants hereby release the Debtor Parties,

from any and all liability for all claims, whether direct or indirect, arising out of or related to the

State Court Litigation in excess of the proceeds of the insurance coverage available to the

Debtors under the Insurance Policy.

5.     Each party understands and agrees that this Stipulation and Agreed Order is solely to

allow the Claimants to litigate the State Court Litigation to the extent of available insurance

coverage under the Insurance Policy, and that the Stipulation and Agreed Order shall not be

construed as an admission of liability by the Debtors.

6.     The Debtors make no representations respecting the Claimants’ likelihood of success in

the State Court Litigation or with respect to their efforts to collect against the Insurance Policy.

7.     This Stipulation and Agreed Order shall not be deemed an agreement by the Debtors to

provide assistance to, or to cooperate with, Claimants in their efforts to secure payment on

account of their claims in the State Court Litigation.

8.     Claimants agree that a proof of claim will not be filed in these Chapter 11 Cases, or

recovery will not otherwise be sought from the Debtors’ estates in any manner with respect to

any claim arising from, or related to, the State Court Litigation, and that to the extent a proof of

claim already has been filed in this case, that such proof of claim shall be deemed withdrawn

upon the approval of this Stipulation and Agreed Order.

9.     Claimants agree that no judgment shall be entered in the State Court Litigation against

the Debtors in excess of the insurance coverage under the Insurance Policy.




                                                  3
10638723
           Case 20-32307 Document 499 Filed in TXSB on 07/10/20 Page 4 of 7




10.     Neither this Stipulation and Agreed Order, nor any actions taken pursuant hereto, shall

affect the rights of the Debtors or their insurers to assert any defenses in the State Court

Litigation or any other action or proceeding other than one to enforce the terms of this

Stipulation and Agreed Order. Notwithstanding any other term or provision contained herein,

this Stipulation is without prejudice to any of the rights, claims or defenses of the Debtors’

insurers under the Insurance Policy, any agreements related to the Insurance Policy and/or any

applicable state law, all of which are expressly reserved.

11.     Claimants are hereby authorized to take all actions necessary to effectuate the relief

granted in this Stipulation and Agreed Order in accordance with the Motion.

12.     This Stipulation and Agreed Order shall be binding upon the parties’ successors, agents,

assigns, including bankruptcy trustees and estate representatives, and any parent, subsidiary, or

affiliated entity of the parties.

13.     Neither the Stipulation and Agreed Order, nor any actions taken pursuant hereto, shall

constitute admissible evidence against the parties in an arbitration proceeding or any other action

or proceeding other than one to enforce the terms of this Stipulation and Agreed Order.

14.     Each party executing this Stipulation and Agreed Order represents that such party has the

full authority and legal power to do so.

15.     This Stipulation and Agreed Order does not allow any party other than Claimants to

pursue claims against the Debtors in the State Court Litigation or in any other action.

16.     This Stipulation and Agreed Order may be executed in counterparts, each of which shall

be deemed an original, but all of which together shall constitute one and the same instrument,

and it shall constitute sufficient proof of this Stipulation, Agreement, and Order to present any

copies, electronic copies, or facsimiles signed by the parties here to be charged.




                                                 4
10638723
           Case 20-32307 Document 499 Filed in TXSB on 07/10/20 Page 5 of 7




17.    This Stipulation and Agreed Order shall not be modified, altered, amended, or vacated

without the written consent of the parties or by further order of the Bankruptcy Court.

18.    This Stipulation and Agreed Order constitutes the entire agreement and understanding

between the Debtors and the Claimants relating to the subject matter herein and supersedes all

previous or contemporaneous oral or written representations, understandings, or agreements

between the parties.

19.    This Stipulation and Agreed Order is subject to the approval of the Bankruptcy Court and

shall not become effective against the Debtors unless and until it is “so-ordered” by the Court.

20.    This Stipulation and Agreed Order shall be governed by, and construed in accordance

with, the laws of the State of Texas, except to the extent that the Bankruptcy Code applies,

without regard to principles of conflicts of law that would require the application of laws of

another jurisdiction.

21.    This Court shall retain exclusive jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and enforcement of this Stipulation and

Agreed Order.



  DATED:                                , 2020
      Signed: July 10, 2020.

                                                     ____________________________________
                                                  DAVID R. JONES
                                                  UNITED STATES
                                             THE HONORABLE       BANKRUPTCY
                                                             DAVID R. JONES JUDGE
                                             CHIEF UNITED STATES BANKRUPTCY JUDGE




                                                 5
10638723
           Case 20-32307 Document 499 Filed in TXSB on 07/10/20 Page 6 of 7




AGREED TO AND ENTRY REQUESTED:

By: /s/ David L. Bergen                       By: /s/ John F. Higgins
THE BUZBEE LAW FIRM                           PORTER HEDGES LLP
Anthony G. Buzbee                             John F. Higgins (TX 09597500)
State Bar No. 24001820                        Eric M. English (TX 24062714)
tbuzbee@txattorneys.com                       M. Shane Johnson (TX 24083263)
David L. Bergen                               1000 Main St., 36th Floor
State Bar No. 24097371                        Houston, Texas 77002
dbergen@txattorneys.com                       Telephone: (713) 226-6000
Michael R. Eddington                          Facsimile: (713) 226-6248
State Bar No. 24105835                        jhiggins@porterhedges.com
meddington@txattorneys.com                    eenglish@porterhedges.com
JP Morgan Chase Tower                         sjohnson@porterhedges.com
600 Travis, Suite 6850
Houston, Texas 77002                          Co-Counsel to the Debtors and
Telephone: (713) 223-5393                     the Debtors-in-Possession
Facsimile: (713) 223-5909

– and –                                       – and –

By: /s/ Lester B. Nichols III                 PAUL, WEISS, RIFKIND, WHARTON &
THE NICHOLS LAW GROUP, PLLC                     GARRISON LLP
Lester B. Nichols III                         Paul M. Basta (pending pro hac vice)
State Bar No. 24110596                        Robert A. Britton (pending pro hac vice)
thenicholslawgroup@gmail.com                  Christopher Hopkins (pending pro hac vice)
2825 Wilcrest Drive, Suite 515                Shamara R. James (pending pro hac vice)
Houston, Texas 77042                          1285 Avenue of the Americas
Telephone: (352) 398-7091                     New York, NY 10019
                                              Telephone: 212-373-3000
Attorneys for Claimants                       Facsimile: 212-757-3990
                                              pbasta@paulweiss.com
                                              rbritton@paulweiss.com
                                              chopkins@paulweiss.com
                                              sjames@paulweiss.com

                                              Co-Counsel to the Debtors and
                                              the Debtors-in-Possession




                                          6
10638723
           Case 20-32307 Document 499 Filed in TXSB on 07/10/20 Page 7 of 7




By: /s/ Frank D. Lanter
LIBERTY MUTUAL INSURANCE CO.
Frank D. Lanter
State Bar No. 00786042
Law Offices of Kilpatrick & Holder
801 Louisiana Street, Suite 500
Houston, TX 77002
Tel:         713.546.2000
Fax:         855.610.8083
franklanter@LibertyMutual.com

Counsel for Diamond Offshore Drilling, Inc.
With Respect to the Pending State Court Litigation




                                               7
10638723
